Exhibit 10.1

RETIREMENT AND SEPARATION AGREEMENT

This RETIREMENT AND SEPARATION AGREEMENT (this “Agreement”) is entered into by
and between Lawrence A. Cohen (“Executive”) and Capital Senior Living
Corporation, a Delaware corporation (the “Company”), effective on August 21,
2018 (the “Effective Date”). Executive and the Company are sometimes
collectively referred to as the “Parties.”

WHEREAS, Executive is currently Vice Chairman of the Board of Directors of the
Company (the “Board”), a director of the Company, the Chief Executive Officer
and an employee of the Company, and an officer and/or director of certain of the
Company’s subsidiaries and affiliates;

WHEREAS, Executive’s relationship with the Company is governed by the Employment
Agreement between Executive and the Company, dated as of June 1, 1999, as
amended as of June 1, 2002, January 16, 2003, February 11, 2004, and January 1,
2010 (collectively, the “Employment Agreement”);

WHEREAS, Executive and the Company mutually desire to establish and agree on the
terms and conditions of Executive’s retirement and separation from the Company
and its subsidiaries and affiliates effective as of 11:59 p.m. Central Time on
January 1, 2019 (the “Retirement Date”);

WHEREAS, in order to assist with the transition of Executive’s duties and
responsibilities by reason of his retirement and separation from the Company,
the Parties have agreed that Executive will provide continued services during
the Transition Period (as hereinafter defined); and

WHEREAS, the Parties desire to have no further obligations to each other, except
as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1.    Resignation and Retirement.

(a)    On and as of the Retirement Date, but subject to Section 1(d) below,
Executive resigns and retires as (i) the Company’s Vice Chairman of the Board
and as a director of the Company, (ii) the Chief Executive Officer and as an
employee of the Company, and (iii) an officer and/or director (or similar
position) with any subsidiary or affiliate of the Company. Executive agrees to
take any and all further acts necessary or requested by the Company to
effectuate his resignation from such positions. Promptly following the Effective
Date, external and internal notices of Executive’s retirement shall be given by
the Company in notices or public releases which shall be prepared by the Company
under the direction of the non-management members of the Board (the

 

Execution Version    1   



--------------------------------------------------------------------------------

“Independent Board”); provided, however, that Executive shall be given a
reasonable opportunity to provide input as to the content of any such notice or
release, which input will be considered by the Independent Board in its sole
reasonable discretion.

(b)    From the Effective Date through the Retirement Date (the “Transition
Period”), but subject to Section 1(d) below, Executive shall continue to serve
as (i) the Company’s Vice Chairman of the Board and as a director of the
Company, (ii) the Chief Executive Officer and as employee of the Company, and
(iii) an officer and/or director (or similar position) with any subsidiary or
affiliate of the Company, in each case under the supervision and direction of
the Independent Board acting by and through the Chairman of the Board; provided,
however, that Executive understands and agrees that the purpose of the
Transition Period is to provide for an orderly transition of Executive’s duties
on behalf of the Company to such other Company officers or such other persons as
shall be determined and designated by the Independent Board. Executive agrees to
fully cooperate with the transition plan as determined and directed by the
Independent Board and to remain obligated to be loyal to the Company and keep
its confidences and business standards and be subject to, the policies of the
Company and its subsidiaries and affiliates applicable to employees of such
companies. During the Transition Period, (i) the Company shall continue to pay
Executive’s base salary and benefits in accordance with the Company’s existing
payroll and other Company’s policies and (ii) Executive shall continue to be
based in the Company’s New York office, subject to Executive’s necessary
periodic travel to the Company’s Dallas headquarters in accordance with past
practices or as requested by the Independent Board acting by and through the
Chairman of the Board.

(c)    Executive’s retirement and separation from continued employment with the
Company as well as from continued service to the Company and its subsidiaries
and affiliates on and as of the Retirement Date shall be treated as a retirement
for all purposes under the Company’s 401(k) plan (the “Retirement Plan”) and
shall be treated as a termination of employment or other separation from
employment by reason of Executive’s resignation under all other employee benefit
plans of the Company and any other agreements between Executive and the Company
including Section 7(B) of the Employment Agreement.

(d)    Notwithstanding the provisions of Sections 1(a) and (b) above, in the
event that, prior to the Retirement Date, the Company, based on a determination
by the Independent Board, designates a person other than Executive to serve as
the Company’s Chief Executive Officer, then, upon the effective date of any such
designation, Executive shall be deemed to have resigned and retired from his
position, and shall no longer continue to serve, as the Company’s Chief
Executive Officer or as an officer and/or director (or similar position) with
any subsidiary or affiliate of the Company, but Executive shall continue as an
executive level employee of the Company through the Retirement Date.

2.    Covenants of Executive. Executive recognizes that the Company’s
willingness to enter into this Agreement is based in material part on
Executive’s agreement to the provisions of this Section 2, and that Executive’s
breach of the provisions of this Section 2 could materially damage the Company.

 

Execution Version    2   



--------------------------------------------------------------------------------

(a)    Termination of Agreements. Subject to clause (ii) of this Section 2(a):

(i)    All agreements between Executive, on the one hand, and the Company or any
of its subsidiaries and affiliates, on the other hand, including, without
limitation, the Employment Agreement, are terminated, of no force or effect, and
shall be null and void, as of the Effective Date.

(ii)    Notwithstanding clause (i) of this Section 2(a), Section 4, any other
provision of this Agreement or the Final Release (as hereinafter defined), this
Agreement shall be binding on the Parties and continue in accordance with its
terms and nothing herein shall eliminate or diminish, as applicable, Executive’s
or the Company’s right or obligations under the following agreements, or their
respective rights or obligations, including the right to receive the payments
and other benefits under and from, as applicable, his or its participation in
the following plans, compensation arrangements and policies of the Company, in
each case during the Transition Period and thereafter, in accordance with the
applicable terms and conditions of any such agreement, plan, compensation
arrangement and policy (as applicable to former employees): (1) any right to
indemnification (and related rights to advancement of expenses) under any
contract (including any contract of insurance, including directors and officers
insurance) or company constitutional documents arising in connection with an
action instituted by a party other than Executive against the Company or any of
its subsidiaries or affiliates or Executive, in his capacity as an officer,
director, manager, employee, agent or other representative of the Company or any
of its subsidiaries or affiliates; (2) any vested benefits under the Retirement
Plan; (3) the rights of Executive to continue participating in health coverage
currently available to Executive (e.g., COBRA); (4) as hereinafter further
provided in Sections 2(b) and (c) hereof, the provisions of Sections 8, 9, 10,
11 and 17 (but not any other provisions) of the Employment Agreement; and
(5) the rights and benefits accorded to Executive in Section 3 hereof. This
Agreement does not require Executive to return to the Company any shares of the
Company he owns, nor does it prohibit Executive from exercising any right
Executive enjoys under the Articles of Incorporation of the Company as a
shareholder of the Company, such as the right to vote his shares.

(b)    Continuing and Additional Non-Competition Obligations. Executive
acknowledges and agrees that, from and after the Effective Date through the
first anniversary of the Retirement Date, Executive shall remain subject to, and
shall be bound by and comply with, the non-competition agreements set forth in
Section 9 of the Employment Agreement, which provisions shall continue and are
incorporated by reference into this Agreement as if fully set forth herein.
Following the first anniversary of the Retirement Date and through the second
anniversary of the Retirement Date, Executive shall not, and shall cause his
affiliates not to, directly or indirectly, acquire, develop, operate, finance,
manage, advise, consult with or invest in a senior living facility within a
fifty (50) mile radius of any Company facility.

 

Execution Version    3   



--------------------------------------------------------------------------------

(c)    Additional Continuing Employment Agreement Obligations. Executive
acknowledges and agrees that, from and after the Effective Date, Executive shall
remain subject to, and shall be bound by and comply with, the confidentiality,
work product, legal action and registration right agreements set forth in,
respectively, Sections 8, 10, 11 and 17 of the Employment Agreement, which
provisions shall continue and are incorporated by reference into this Agreement
as if fully set forth herein. The Company acknowledges and agrees that it shall
also remain subject to, and shall be bound by and comply with, the registration
right agreement set forth in Section 17 of the Employment Agreement.

(d)    Non-Solicitation; No Hire. Until the second anniversary of the Retirement
Date, Executive shall not, and shall not encourage, approve or assist any
company or legal entity for which he serves as an executive officer or director
to, without the prior written consent of the Company, directly or indirectly,
solicit, recruit, hire or employ (whether as an employee, officer, agent,
consultant or independent contractor) any person who is or was at any time
during the previous twelve (12) months, any officer or any director of the
Company or any of its subsidiaries or affiliates. However, there shall be no
such restrictions regarding any employee laid off or terminated by the Company.
Further, for two (2) years following the Retirement Date, Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their employment relationship with
the Company or any of its subsidiaries or affiliates for any reason. A general
employment advertisement by an entity of which Executive is a part or Executive
providing a reference will not constitute solicitation or recruitment.

(e)    Non-Disparagement. Executive shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about the Company or any of its directors or officers, or about any
aspect of the respective businesses, operations, financial results or prospects
of the Company or any of its subsidiaries or affiliates, including comments
relating to Executive’s retirement. Notwithstanding the foregoing, it is
understood and agreed that nothing in this Agreement is intended to prevent
Executive from testifying truthfully in any legal proceeding brought by any
governmental authority or other third party or interfere with any obligation
Executive may have to cooperate with or provide information to any government
agency or commission. The Company agrees to instruct the Independent Board and
the Company’s executive officers to refrain from making, directly or indirectly,
in any public or private communication (whether oral, written or electronic),
any criticisms or negative or disparaging comments or other statements about
Executive.

(f)    Cooperation. Executive shall, for a period of three (3) years following
the Retirement Date, make himself reasonably available to the Company or its
subsidiaries and affiliates (including their attorneys) to provide information
and reasonable assistance as requested by a director or executive officer of the
Company in connection with

 

Execution Version    4   



--------------------------------------------------------------------------------

litigation, audits, investigations or disputes. Such information and assistance
may include testifying (and preparing to testify) as a witness in any proceeding
or otherwise providing information or reasonable assistance to the Company or
its subsidiaries or affiliates in connection with any investigation, claim or
suit, and cooperating with the Company or its subsidiaries or affiliates
regarding any litigation, government investigation, regulatory matter, claim or
other disputed item involving the Company or any of its subsidiaries or
affiliates that relate to matters within the knowledge or responsibility of
Executive during his employment (such matters being referred to herein as the
“Subject Matters”). Specifically, Executive agrees (i) to meet with the
Company’s or its subsidiaries’ or affiliates’ representatives, their counsel or
other designees at reasonable times and places with respect to any matter within
the scope of this Section 2(f); (ii) to provide truthful testimony regarding the
Subject Matters to any applicable court, agency or other adjudicatory body;
(iii) if legally permitted, to provide the Company or any of its subsidiaries or
affiliates with notice of contact or subpoena by any non-governmental adverse
party (known to Executive to be adverse to the Company or any of its
subsidiaries or affiliates or their interests) relating to the Subject Matters
as soon as practicable after Executive has knowledge of any such contract or
subpoena, and (iv) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives in connection
with any claim relating to the Subject Matters. The Company agrees to reimburse
Executive for all reasonable, necessary and documented out of pocket expenses
incurred by Executive, and to not unreasonably interfere with Executive’s then
existing employment or business interests, in connection with Executive’s
compliance with his obligations under this Section 2(f). Executive shall not be
required to cooperate against his own personal legal interests.

(g)    Return of Company Property and Information. Upon, or as soon as
reasonably practicable following, the Retirement Date, Executive shall take
reasonable steps to promptly deliver to the Company all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Company and its subsidiaries and affiliates or containing any privileged or
confidential information relating to the Company and its subsidiaries and
affiliates or that Executive used, prepared or came into contact with during the
course of Executive’s employment with the Company and its subsidiaries and
affiliates currently in his possession or control, and all keys, credit cards
and passes, and such materials shall remain the sole property of the Company
and/or its subsidiaries and affiliates, as applicable, excluding non-material,
de minimis materials. Executive further agrees to take reasonable steps to
search for and then, after providing the Company with a copy, delete all of the
Company’s and its subsidiaries’ and affiliates’ business information, whether or
not privileged or confidential information, from all of Executive’s personal
devices, including phones, tablets, computers, and electronic storage devices,
other than information that Executive may need for personal finances and tax
filings, or agreements between Executive and the Company or any of its
subsidiaries and affiliates and any of Executive’s contacts, calendars or
personal correspondence and excluding non-material, de minimis materials. Any of
the foregoing materials that are acquired by Executive after the Effective Date,
shall be delivered by Executive to the Company on the Retirement Date with the
same exceptions. Executive agrees to certify in writing to the Company on, or as
soon as reasonably practicable following, the Retirement Date that Executive has
complied with the foregoing provisions of this Section 2(g).

 

Execution Version    5   



--------------------------------------------------------------------------------

(h)    Remedies. Executive acknowledges and agrees that the terms of this
Section 2 are reasonable in scope and time, and are necessary to protect
legitimate proprietary and business interests of the Company and its
subsidiaries and affiliates in their confidential information. Executive further
acknowledges and agrees that (x) Executive’s breach of the provisions of this
Section 2 will cause the Company and its subsidiaries and affiliates irreparable
harm, which cannot be adequately compensated by money damages, and (y) if the
Company elects to prevent Executive from breaching such provisions by obtaining
an injunction against Executive, there is a reasonable probability of the
Company’s eventual success on the merits. Executive consents and agrees that if
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, in addition to, and not in lieu of, such other remedies
as may be available to the Company for such breach, including the recovery of
money damages.

(i)    Protected Rights. Notwithstanding the foregoing or any other provision of
this Agreement, Executive acknowledges that nothing contained in this Agreement
limits Executive’s ability to file a charge or complaint with a federal, state
or local governmental agency or commission. Executive further acknowledges that
this Agreement does not limit Executive’s ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency including providing documents or
other information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to any government
agencies.

3.    Consideration. In return for Executive’s covenants in Section 2 above, the
fulfillment of Executive’s other obligations under this Agreement and the
execution of this Agreement, which contains a waiver and release of claims, the
Company agrees to provide certain consideration to Executive as follows:

(a)    Unpaid/Unused Vacation; Expense Reimbursement. Within ten (10) business
days following the Retirement Date an amount in cash shall be payable by the
Company to Executive in a lump sum relating to Executive’s accrued and unpaid or
unused vacation, sick pay and expense reimbursement, which amount shall be
determined and paid in accordance with the Company’s existing payroll and other
Company policies; and

(b)    Consulting Payments. In further consideration of the foregoing and for
Executive’s availability to provide and any provision of consulting services to
the Company at mutually agreed upon locations and times and upon the Independent
Board’s periodic reasonable request (not to exceed ten (10) hours per month),
acting by and through the Chairman of the Board, during the two (2)-year period
immediately following the Retirement Date (the “Consulting Period”), an
aggregate amount in cash totaling $2,555,252.84 shall be payable by the Company
to Executive (the “Consulting Amount”) as hereinafter provided. Executive’s
consultancy obligations hereunder shall

 

Execution Version    6   



--------------------------------------------------------------------------------

not prohibit or restrict Executive’s ability to pursue other employment or
business interests during the Consulting Period, subject to his compliance with
Section 2(b) above. The Consulting Amount shall not be paid in a lump sum but
shall instead be paid over time in substantially equal installments during the
Consulting Period on the Company’s regularly scheduled payroll dates (subject to
Section 3(e) below) and in accordance with the Company’s existing payroll
policies;

it being understood and agreed that, in the event that Executive’s employment or
consultancy, as applicable, ends as a result Executive’s death or disability (as
defined in the Employment Agreement) prior to the Retirement Date or the end of
the Consulting Period, respectively, then the Company will pay to Executive’s
estate, in the event of his death, or to Executive or his legally appointed
personal representative, in the event of his disability, the remaining amounts
and at the times that such amounts would have been due to Executive prior to his
death or disability under Sections 3(a) and (b) and the Restricted Stock Awards
designated for vesting as provided in Section 3(c) shall vest as provided
therein.

(c)    Additional Consideration.

 

  •  

For purposes of the outstanding and unvested time-based Restricted Stock Awards
granted to Executive on March 27, 2018, March 28, 2017 and February 24, 2016,
under the Company’s 2007 Omnibus Stock and Incentive Plan, as amended from time
to time, all unvested shares thereunder shall vest immediately prior to the
Retirement Date;

 

  •  

For purposes of the three outstanding and unvested performance-based Restricted
Stock Awards granted to Executive on February 24, 2016 under the Company’s 2007
Omnibus Stock and Incentive Plan, as amended from time to time, the remaining
unvested shares thereunder shall remain eligible for vesting in accordance with
the terms thereof after the Retirement Date notwithstanding Executive’s
retirement hereunder (it being understood and agreed that (i) such vesting, if
at all, shall be based on the extent to which the performance measures
thereunder are satisfied, and (ii) all other outstanding and unvested
performance-based Restricted Stock Awards granted to Executive under the
Company’s 2007 Omnibus Stock and Incentive Plan shall expire and be of no
further force or effect as of the Retirement Date);

 

  •  

Executive shall be entitled to participate in the Company’s 2018 Annual
Incentive Plan (the “AIP”) in respect of the Company’s 2018 performance. Any
earned payment under the AIP (to the extent earned consistent with the AIP and
pursuant to the achievement factors that are applicable to the performance
metrics therein) will be made without any discretionary reductions thereto
(except to the extent any such discretionary reductions are consistent with the
discretionary reductions mandated by the Company’s Compensation Committee and/or
Board applicable to the payments with respect to 2018

 

Execution Version    7   



--------------------------------------------------------------------------------

 

performance under the AIP for substantially all of the other senior executives
of the Company), and will be paid when such AIP payments are made to the other
executives of the Company; and

 

  •  

The Company shall reimburse Executive for reasonable legal fees incurred in
connection with the negotiation and execution of this Agreement in an amount not
to exceed $10,000;

it being understood and agreed that, Executive acknowledges the benefits set
forth in this Section 3(c) are in addition to any benefits on Executive’s
resignation and retirement to which Executive is otherwise entitled if his
resignation and retirement were to occur as of the date of this Agreement.

(d)    No Additional Benefits. Executive acknowledges that Executive is not
entitled to, and will not receive, any other compensation or benefits from the
Company upon termination of employment on the Retirement Date, except the
consideration in return for Executive’s execution of the Final Release described
in Section 5 below, which consideration is specifically for a release of claims
under the Age Discrimination in Employment Act, or as otherwise specifically
described in this Agreement. For the avoidance of doubt, Executive retains all
rights to the compensation and benefits and rights described in clauses (1)-(4)
of Section 4(a) below, and any accrued and unpaid salary, accrued but unused
vacation, sick pay or other reasonable expense reimbursements (as calculated
under the Company’s existing policies applicable thereto) upon Executive’s
termination of employment on the Retirement Date.

(e)    Delay in Payment. As of the Effective Date, the Parties anticipate and
intend that Executive’s separation from service for purposes of Section 409A (as
defined in Section 17 of this Agreement) shall occur on the Retirement Date. The
Parties agree that because the payments comprising the Consulting Amount
described in Section 3(a) may be subject to section 409A(a)(2)(B)(i) of the
Code, in accordance with Section 17, such payments shall be delayed, without
regard to whether all or any portion thereof is subject to Section 409A, until
the first business day after the expiration of six months following Executive’s
separation from service date (or, if earlier, Executive’s date of death) when
such payments that would have been paid from the Retirement Date through the
actual payment date, if not for this Section 3(e), will paid to Executive in a
lump sum. To avoid the possibility of doubt, if Executive separates from service
on the Retirement Date, payment in accordance with the foregoing shall occur on
July 2, 2019 (or Executive’s date of death, if earlier).

4.    Waiver and Release of Claims.

(a)    General Release by Executive. In consideration of the provisions of this
Agreement, including the payments and benefits under Section 3 above, which
Executive hereby expressly acknowledges as good and sufficient consideration for
the releases provided below, Executive, as of the Effective Date, hereby
unconditionally and irrevocably releases, acquits and forever discharges, to the
fullest extent permitted by applicable law, (i) the Company and all of its
predecessors, successors and assigns, (ii) all

 

Execution Version    8   



--------------------------------------------------------------------------------

of the Company’s past, present and future affiliates, parent corporations,
subsidiaries, divisions and joint venture entities and all of their respective
predecessors, successors and assigns, and (iii) all of the past, present and
future officers, directors, managers, shareholders, investors, employee benefit
plan administrators, employees, agents, attorneys and other representatives of
each of the entities described in the immediately preceding clauses (i) and
(ii), individually and in their respective representative capacities (the
persons or entities referred to in the immediately preceding clauses (i), (ii)
and (iii) being, individually, a “Releasee” and, collectively, the “Releasees”),
from any and every action, cause of action, complaint, claim, demand,
administrative charge, legal right, compensation, obligation, damages (including
consequential, exemplary and punitive damages), liability, cost or expense
(including attorney’s fees) that Executive has, may have or may be entitled to
from or against any of the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to (A) any
acts or omissions by any person or entity through the Effective Time, (B) the
Employment Agreement or the termination thereof, or (C) Executive’s employment
with or termination of employment from the Company or any of its subsidiaries
and affiliates, including in each case any such matter arising from the
negligence, gross negligence or reckless, willful or wanton misconduct of any of
the Releasees (together, the “Released Claims”); provided, however, that this
Release does not apply to, and the Released Claims do not include: (1) any
claims arising after the date Executive signs this Agreement; (2) rights to
receive payments and other benefits preserved, not waived and not released in
Section 2(a)(ii) of this Agreement; (3) any claim arising from any breach or
failure to perform any provision of this Agreement; or (4) any claim for
worker’s compensation benefits or any other claim that cannot be waived by a
general release.

(b)    Release to be Full and Complete; Waiver of Claims, Rights and Benefits.
The Parties intend this Release to cover any and all Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, Chapter 21 of the Texas Labor Code, the
Texas Payday Act, all U.S. federal discrimination laws, the Age Discrimination
in Employment Act of 1967, the Employee Retirement Income Security Act of 1974,
Title VII of the U.S. Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Equal Pay Act, the National Labor Relations Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002 or common law, without exception. As such, it is
expressly acknowledged and agreed that this Release is a general release,
representing a full and complete disposition and satisfaction of all of any
Releasee’s real or alleged legal

 

Execution Version    9   



--------------------------------------------------------------------------------

obligations to Executive, with the only exceptions being as expressly stated in
the proviso to Section 4(a) above. Executive understands and agrees, in
compliance with any law, statute, ordinance, rule or regulation which requires a
specific release of unknown claims or benefits, that this Agreement includes a
release of unknown claims, and Executive hereby expressly waives and
relinquishes any and all Released Claims and any associated rights or benefits
that Executive may have, including any that are unknown to Executive at the time
of the execution this Agreement.

(c)    Certain Representations of Executive. Executive represents and warrants
that: (i) Executive is the sole and lawful owner of all rights, titles and
interests in and to all Released Claims; and (ii) Executive has the fully legal
right, power, authority and capacity to execute and deliver this Agreement.

(d)    Covenant Not to Sue. Executive expressly agrees that neither Executive
nor any person acting on Executive’s behalf will file or bring or permit to be
filed or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Executive agrees that such Releasees are
entitled to legal and equitable remedies against Executive, including an award
of attorney’s fees. However, it is expressly understood and agreed that the
foregoing sentence shall not apply to any action filed by Executive that is
narrowly limited to seeking a determination as to the validity of this Agreement
and enforcement thereof. While nothing in this Agreement limits Executive’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission, should Executive file a charge or complaint
with any governmental agency, or should any governmental entity, agency or
commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Executive agrees not to seek or accept
any resulting payment from the Releasees.

5.    Final Release. At the end of the Transition Period and on the Retirement
Date, in order to be paid the consideration described in Section 3, Executive
will sign a final release of all claims through the Retirement Date (the “Final
Release”), attached as Exhibit A. As described in the Final Release, Executive
has at least twenty-one (21) days to consider the Final Release and shall not
sign the Final Release until the Retirement Date.

6.    Dispute Resolution.

(a)    If any controversy, dispute or claim arises that is based upon, resulting
from or relating to this Agreement or Executive’s employment by the Company
(“Dispute”), the Parties agree that if resolution is not reached by discussion
and negotiation within ten (10) business days of the inception and notice to the
other Party of the dispute, to attempt to resolve such Dispute by mediation with
a mediator jointly selected by the Parties. The Parties agree to schedule and
conduct the mediation within thirty (30) calendar days of the dispute. If a
Party fails to follow these requirements and initiates any proceeding before
going through mediation process in accordance with this paragraph, such Party
shall be required to bear all of the other Party’s attorney’s fees incurred in
investigating and responding to such proceeding for a period of thirty (30)

 

Execution Version    10   



--------------------------------------------------------------------------------

days after the other Party received written notice of the commencement of such
proceeding. Nothing contained in this Section 6 shall prevent the Parties from
initiating a proceeding in the United States District Court for the Northern
District of Texas or, if such court lacks subject matter jurisdiction, the state
district courts of the State of Texas in Dallas, Texas in order to seek or
obtain specific performance or other injunctive relief relating to the covenants
contained in Section 2 of this Agreement.

(b)    Any Dispute between the Parties shall be resolved exclusively by binding
arbitration pursuant to the rules of the then-prevailing Employment Arbitration
Rules of AAA (the “Rules”) and the United States Arbitration Act, 9 U.S.C.
§§1-16 (the “Act”), with arbitration to occur at Dallas, Texas. This paragraph
will control over any conflict between this paragraph and the Act or the Rules.
The Parties agree that the arbitrator will have the primary power to decide any
question about the arbitrability of any claim, dispute or other difference
between them., and judgment on the award rendered by the arbitrator may be
enforced by any court having jurisdiction thereof in Dallas, Texas. The
arbitrator shall be selected by mutual agreement of the Parties, if possible. If
the Parties fail to reach agreement upon appointment of an arbitrator within
thirty (30) days following receipt by one Party of the other Party’s notice of
desire to arbitrate, the arbitrator shall be selected from a list or lists of
persons submitted by AAA. The arbitrator must be an attorney licensed to
practice law by the State Bar of Texas. The Parties agree that all matters
subject to the arbitration, including the arbitration itself, shall remain
confidential.

7.    Governing Law. This Agreement is entered into under, and shall be
governed, interpreted and enforced for all purposes by, the laws of the State of
Texas, without regard to conflicts of laws principles thereof.

8.    Entire Agreement. Except as specifically set forth herein, together with
the Employment Agreement and the Indemnity Agreement, this Agreement contains
the entire agreement and understanding between the Parties hereto and supersedes
any prior or contemporaneous written or oral agreements, representations and
warranties between them respecting the subject matter hereof.

9.    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.

10.    Tax Withholding; Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal deductions made
with respect to the Company’s employees generally, and (c) to the extent
permissible pursuant to Section 409A (as defined in Section 17 of this
Agreement) any advances made to Executive owed to the Company or any of their
affiliates.

11.    Assignability. This Agreement is personal to Executive and, without the
prior written consent of the Independent Board in its sole discretion, this
Agreement shall not be assignable by Executive nor shall Executive be permitted
to pledge, hypothecate, anticipate, or in any way create a lien upon any amounts
provided under this Agreement, and no payments or

 

Execution Version    11   



--------------------------------------------------------------------------------

benefits due hereunder shall be assignable by Executive in anticipation of
payment either by voluntary or involuntary acts or by operation of law. This
Agreement may be assigned by the Company solely to a successor in interest to
the Company.

12.    Severability. It is the desire of the Parties hereto that this Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

13.    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

14.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

15.    Nonwaiver. No failure or neglect of any Party in any instance to exercise
any right, power or privilege hereunder or under law shall constitute a waiver
of any other right, power or privilege or of the same right, power or privilege
in any other instance. All waivers by a Party must be contained in a written
instrument signed by the Party to be charged and, in the case of the Company or
the Company, by an officer of the Company or the Company, as the case may be
(other than Executive), or other duly authorized person.

16.    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s address most recently on file with the Company, or to
the Company’s principal office, as the case may be.

17.    Section 409A; Other Tax Matters. This Agreement is intended to provide
payments that are exempt from and/or that comply with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and related regulations and Treasury pronouncements (“Section 409A”), and this
Agreement shall be interpreted accordingly (it being understood that the payment
of any reimbursement hereunder shall be made in a manner exempt from, or in
compliance with, Section 409A pursuant to the Company’s reimbursement
policies). If any provision of this Agreement would cause Executive to incur any
additional tax under Section 409A, this Agreement shall be deemed amended to
reform, and/or the Parties will in good faith attempt to reform, the provision
in a manner that maintains, to the extent possible, the original intent of the
applicable provision without violating the provisions of
Section 409A. Notwithstanding anything herein to the contrary, if on the date of
Executive’s separation from service Executive is a “specified employee,” as
defined in Section 409A, then any portion of any payments, benefits or other
consideration under this Agreement that are determined to be subject

 

Execution Version    12   



--------------------------------------------------------------------------------

to the additional tax provided by Section 409A(a)(1)(B) of the Code if not
delayed as required by Section 409A(a)(2)(B)(i) of the Code shall be delayed
until the first business day of the seventh month following Executive’s
separation from service date (or, if earlier, Executive’s date of death) and
shall be paid as a lump sum on such date. Executive acknowledges and agrees that
Executive has obtained no advice from the Company or any of its affiliates, or
any of their respective officers, directors, employees, subsidiaries,
affiliates, agents, attorneys or other representatives, and that none of such
persons or entities have made any representation regarding the tax consequences,
if any, of Executive’s receipt of the payments, benefits and other consideration
provided for in this Agreement. Executive further acknowledges and agrees that
Executive is personally responsible for the payment of all federal, state and
local taxes that are due, or may be due, for any payments and other
consideration received by Executive under this Agreement. Executive agrees to
hold the Company harmless for any and all taxes, penalties or other assessments
that Executive is, or may become, obligated to pay on account of any payments
made and other consideration provided to Executive under this Agreement.

18.    Successors and Heirs. Except as provided in Section 11, this Agreement
shall bind and inure to the benefit of the Company’ successors and to
Executive’s heirs and devisees.

19.    Legal Counsel to Executive. Executive acknowledges that Executive has
been given a reasonable period of time in which to consider this Agreement and
the release provided in Section 4 (the “Release”) and has been advised to
discuss the terms of this Agreement and the Release with legal counsel of
Executive’s own choosing. Executive represents that Executive has relied on
Executive’s own knowledge and judgment and on the advice of independent legal
counsel of Executive’s choosing and has consulted with such other independent
advisors as Executive and Executive’s counsel deemed appropriate in connection
with Executive’s review of this Agreement and the Release. Based on Executive’s
review, Executive acknowledges that Executive fully and completely understands
and accepts all the terms of this Agreement and the Release and their legal
effects, and Executive is entering into this Agreement and the Release
voluntarily and of Executive’s own free will, with full consideration of any and
all rights which Executive may currently have. Executive further acknowledges
that Executive is not relying on any representations or statements made by the
Company or any of its subsidiaries and affiliates, or by any of their respective
officers, directors, employees, affiliates, agents, attorneys or other
representatives, regarding this Agreement or the Release, except to the extent
such representations are expressly set forth in this Agreement or the Release.
Executive also acknowledges that Executive is not relying upon a legal duty, if
one exists, on the part of the Company or any of its subsidiaries and
affiliates, or any of their respective officers, directors, employees,
subsidiaries, affiliates, agents, attorneys or other representatives, to
disclose any information in connection with the execution of this Release or its
preparation, it being expressly understood that Executive shall never assert any
failure to disclose information on the part of any such person or entity as a
ground for challenging this Release or any provision hereof.

[Signature Page Follows]

 

Execution Version    13   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.

 

CAPITAL SENIOR LIVING CORPORATION   By:  

/s/ Michael W. Reid

    Date: August 21, 2018   Michael W. Reid       Chairman of the Board    
EXECUTIVE    

/s/ Lawrence A. Cohen

    Date: August 21, 2018 Lawrence A. Cohen    

 

Execution Version    14   



--------------------------------------------------------------------------------

EXHIBIT A

FINAL RELEASE

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (this “Release”) is made on and effective as of
December 31, 2018 by Lawrence A. Cohen (“Executive”) in favor of Capital Senior
Living Corporation, a Delaware corporation (the “Company”), and the other
Releasees (as hereinafter defined) in connection with the Retirement and
Separation Agreement entered into by and between Executive and the Company dated
as of August 21, 2018 (the “Separation Agreement”). Unless otherwise defined
herein, all capitalized terms used in this Release that are defined in the
Separation Agreement shall have the meanings assigned to them in the Separation
Agreement.

WHEREAS, the Separation Agreement includes a general release of claims by
Executive in favor of the Releasees (the “Prior Release”) through the date
Executive signed the Prior Release;

WHEREAS, the Company wishes to obtain a final release of all claims through the
Retirement Date by Executive; and

WHEREAS, Executive promised in the Separation Agreement to execute and deliver
this Release to the Company, as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1.    Waiver and Release of Claims.

(a)    General Release by Executive. In consideration of the Separation
Agreement, including the payments and benefits described in Section 3 of the
Separation Agreement, which Executive hereby expressly acknowledges as good and
sufficient consideration for the releases provided below, Executive hereby
unconditionally and irrevocably releases, acquits and forever discharges, to the
fullest extent permitted by applicable law, (i) the Company and all of its
predecessors, successors and assigns, (ii) all of the Company’s past, present
and future affiliates, parent corporations, subsidiaries, divisions and joint
venture entities and all of their respective predecessors, successors and
assigns, and (iii) all of the past, present and future officers, directors,
managers, shareholders, investors, employee benefit plan administrators,
employees, agents, attorneys and other representatives of each of the entities
described in the immediately preceding clauses (i) and (ii), individually and in
their respective representative capacities (the persons or entities referred to
in the immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every action, cause
of action, complaint, claim, demand, administrative charge, legal right,
compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Executive has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or

 

Execution Version    A-1   



--------------------------------------------------------------------------------

unforeseen, matured or unmatured, accrued or not accrued, which arises directly
or indirectly out of, or is based on or related in any way to (A) any acts or
omissions by any person or entity through the date of this Release, (B) the
Employment Agreement or the termination thereof, or (C) Executive’s employment
with or termination of employment from the Company or any of its subsidiaries
affiliates, or otherwise, including any such matter arising from the negligence,
gross negligence or reckless, willful or wanton misconduct of any of the
Releasees (together, the “Released Claims”); provided, however, that this
Release does not apply to, and the Released Claims do not include: (i) any
claims arising solely and specifically under the Age Discrimination in
Employment Act of 1967 after the date Executive signs this Release, (ii) rights
to receive payments and other benefits preserved, not waived and not released in
Section 2(a)(ii) of the Separation Agreement, (iii) any claim arising from any
breach or failure to perform any provision of the Separation Agreement, or
(iv) any claim for worker’s compensation benefits or any other claim that cannot
be waived by a general release.

(b)    Release to be Full and Complete; Waiver of Claims, Rights and Benefits.
The Parties intend this Release to cover any and all Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, Chapter 21 of the Texas Labor Code, the
Texas Payday Act, all U.S. federal discrimination laws, the Age Discrimination
in Employment Act of 1967, the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Equal Pay Act, the National Labor Relations Act, the Older Workers Benefit
Protection Act, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002 or common law,
without exception. As such, it is expressly acknowledged and agreed that this
Release is a general release, representing a full and complete disposition and
satisfaction of all of any Releasee’s real or alleged legal obligations to
Executive, with the only exceptions being as expressly stated in the proviso to
Section 1(a) above. Executive understands and agrees, in compliance with any
law, statute, ordinance, rule or regulation which requires a specific release of
unknown claims or benefits, that this Release includes a release of unknown
claims, and Executive hereby expressly waives and relinquishes any and all
Released Claims and any associated rights or benefits that Executive may have,
including any that are unknown to Executive at the time of the execution this
Release.

(c)    Certain Representations and Acknowledgements of Executive. Executive
represents and warrants that: (i) Executive is the sole and lawful owner of all
rights, titles and interests in and to all Released Claims; and (ii) Executive
has the fully legal right, power, authority and capacity to execute and deliver
this Release. Executive

 

Execution Version    A-2   



--------------------------------------------------------------------------------

acknowledges that Executive has been given a reasonable period of time, not less
than twenty-one (21) days, in which to consider this Release and has been
advised to discuss the terms of this Release with legal counsel of Executive’s
own choosing. Executive represents that Executive has relied on Executive’s own
knowledge and judgment and on the advice of independent legal counsel of
Executive’s choosing and has consulted with such other independent advisors as
Executive and Executive’s counsel deemed appropriate in connection with
Executive’s review of this Release. Based on Executive’s review, Executive
acknowledges that Executive fully and completely understands and accepts all the
terms of this Release and their legal effects, and Executive is entering into
this Release voluntarily and of Executive’s own free will, with full
consideration of any and all rights which Executive may currently have.
Executive further acknowledges that Executive is not relying on any
representations or statements made by the Company or any of its subsidiaries and
affiliates, or by any of their respective officers, directors, employees,
affiliates, agents, attorneys or other representatives, regarding this Release,
except to the extent such representations are expressly set forth in this
Release. Executive also acknowledges that Executive is not relying upon a legal
duty, if one exists, on the part of the Company or any of its subsidiaries and
affiliates, or any of their respective officers, directors, employees,
subsidiaries, affiliates, agents, attorneys or other representatives, to
disclose any information in connection with the execution of this Release or its
preparation, it being expressly understood that Executive shall never assert any
failure to disclose information on the part of any such person or entity as a
ground for challenging this Release or any provision hereof.

(d)    Covenant Not to Sue. Executive expressly agrees that neither Executive
nor any person acting on Executive’s behalf will file or bring or permit to be
filed or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Executive agrees that such Releasees are
entitled to legal and equitable remedies against Executive, including an award
of attorney’s fees. Notwithstanding the foregoing, Executive acknowledges that
nothing contained in this Release limits Executive’s ability to file a charge or
complaint with a federal, state or local governmental agency or commission.
Executive further acknowledges that this Release does not limit Executive’s
ability to communicate with any government agencies or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company. This Release does not limit Executive’s right to receive an award for
information provided to any government agencies. While nothing in this Release
limits Executive’s ability to file a charge or complaint with any federal, state
or local governmental agency or commission, should Executive file a charge or
complaint with any governmental agency, or should any governmental entity,
agency or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Executive agrees not to seek or
accept any resulting payment from the Releasees.

(e)    Parties in Interest. This Release is for the benefit of the Releasees and
shall be binding on Executive and his heirs, successors and assigns.

 

Execution Version    A-3   



--------------------------------------------------------------------------------

2.    Amendment; Revocation. This Release may not be clarified, modified,
changed or amended except in writing signed by Executive and the Company.
Notwithstanding any other provision in this Release to the contrary, Executive
may revoke this Release, in writing, for up to seven (7) days following the date
of Executive’s execution of this Release, by delivering a written notice of
Executive’s revocation of this Release to the Company. Any such notice of
revocation shall be (i) addressed to David Brickman, General Counsel of the
Company, c/o the Company at its offices at 14160 Dallas Parkway, Suite 300,
Dallas, Texas 75254-4383, or via facsimile or email (facsimile: (972) 770-5660;
email: dbrickman@capitalsenior.com); and (ii) deemed given, delivered and
effective on the earliest of: (a) in the case of delivery by facsimile or email,
on the date of transmission, if such notice is delivered, and confirmation of
receipt is received, by Executive, prior to 5:00 p.m. (Central Time) on a
business day, and, otherwise, on the first business day after the date of
transmission (provided that Executive has received confirmation of receipt of
such transmission); (b) one (1) business day after when sent, if sent by
nationally recognized overnight courier service (charges prepaid); or (c) upon
actual receipt.

3.    Severability. If any provision of this Release is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Release shall be construed and enforced as if that illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions of this Release shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision, and there shall
be added automatically as part of this Release a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

4.    Section Headings. Titles and headings to Sections and subsections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions of this Release.

5.    Applicable Law. This Release shall be interpreted and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to any conflicts of laws provisions thereof that would result in the
application of the laws of any other jurisdiction.

6.    Dispute Resolution. The Parties agree to submit any dispute arising out of
or relating to this Release to the arbitration procedure as described in
Section 6 of the Separation Agreement.

7.    Successors and Heirs. This Final Release shall bind and inure to the
benefit of the Company’ successors and to Executive’s heirs and devisees.

[Signature Page Follows]

 

Execution Version    A-4   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

CAPITAL SENIOR LIVING CORPORATION   

By:  

 

      Date: January 1, 2019 Name:  

 

      Title:  

 

     

EXECUTIVE

 

      Date: January 1, 2019 Lawrence A. Cohen      

 

Execution Version    A-5   